UNPUBLISHED ORDER
                      Not to be cited per Circuit Rule 53


             United States Court of Appeals
                         For the Seventh Circuit
                         Chicago, Illinois 60604
                     Submitted October 30, 2006
                      Decided November 1, 2006


                                  Before

                Hon. FRANK H. EASTERBROOK, Circuit Judge

                Hon. ILANA DIAMOND ROVNER, Circuit Judge

                Hon. DIANE S. SYKES, Circuit Judge


ROD BLAGOJEVICH, Governor of the State           Appeals from the
of Illinois,                                     United States District
      Plaintiff-Appellant,                       Court for the Central
                                                 District of Illinois.
Nos. 05-3595 & 05-4600     v.
                                                 No. 05 C 3190
DONALD RUMSFELD, Secretary of Defense of         Jeanne E. Scott,
the United States, et al.,                       Judge.
      Defendants-Appellees.




                                  Order

     The lengthy procedural history of this litigation, covered
in several previous unpublished orders, need not be recounted in
this latest order.

     The parties' briefs reveal that there is no material
disagreement about the only issue pertinent to these appeals:
whether Governor Blagojevich has standing under Article III of
the Constitution to seek judicial relief from the realignment of
the 183rd Fighter Wing, a component of the Air National Guard.
(Other issues, on which the parties diverge, are not material
and need not be addressed.)
Nos. 05-3595 & 05-4600                                Page 2


     Last year the President transmitted to Congress a list of
closures and realignments under the Defense Base Closure and
Realignment Act of 1990. Forty-five days passed without
legislative action, so the package took effect, and the
Secretary of Defense is responsible for implementing it.
Although this litigation began before the President sent his
list to Congress--originally the Governor asked the court to
enjoin the Defense Base Closure and Realignment Commission from
transmitting its report to the Secretary of Defense--that is
water under the bridge. The question now is whether the Governor
is entitled to relief against the impending realignment. Because
complaints need not plead law or define the desired relief, it
is unnecessary to file new pleadings each time a factual
development changes the precise relief in view. See, e.g.,
Chicago United Industries, Ltd. v. Chicago, 445 F.3d 940 (7th
Cir. 2006); Bartholet v. Reishauer A.G., 953 F.2d 1073 (7th Cir.
1992).

     The Governor maintains that two statutes, 10 U.S.C. §18238
and 32 U.S.C. §104(c), give him a veto power over disposition of
the Air National Guard and prevent the proposed realignment
without his consent. He contends that the Defense Base Closure
and Realignment Act of 1990 does not alter the authority that
Governors possess under those statutes. The parties agree that
the Governor has standing to maintain this suit because the
rights he invokes are personal to him, and any infringement of
these rights could be rectified by judicial relief. We agree
with this understanding. See Lujan v. Defenders of Wildlife, 504
U.S. 555, 561-62 (1992); Wernsing v. Thompson, 423 F.3d 732, 745
(7th Cir. 2005).

     Decisions such as Raines v. Byrd, 521 U.S. 811 (1997),
which hold that public officials lack standing when the injury
affects institutions of which they are members, rather than
their personal entitlements, are not controlling. Raines assumed
that a Member of Congress would have standing if another public
official failed to recognize a personal right, such as a vote;
here the Governor has standing because he claims that a personal
right to withhold approval has not been honored by the national
government.

     Whether the Governor has such a right under the statutes he
invokes, and if so whether the Defense Base Closure and
Realignment Act of 1990 has modified Governors' entitlements,
are questions on the merits rather than elements of standing.
These and all other questions about the relief that the Governor
now seeks must be addressed in the first instance by the
district court.
Nos. 05-3595 & 05-4600                                Page 3



     The judgment dismissing this suit for lack of a justiciable
case or controversy is vacated, and the case is remanded for
proceedings consistent with this order.